ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-186, concluding that VINCENT PARAGANO of JERSEY CITY, who was admitted to the bar of this State in 1980, should be suspended from the practice of law for a period of three years for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And VINCENT PARAGANO having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court noting that VINCENT PARAGANO has been disciplined on two prior occasions for violations of RPC 8.4(c), including a term of suspension for creating false entries in his law *249firm’s records to conceal his expenditure of firm funds for Ms private use;
And the Court having determined from its independent review of the record in this matter, in which respondent forged and fabricated documents, and on the basis of respondent’s prior history of discipline, that disbarment is required;
And good cause appearing;
It is ORDERED that VINCENT PARAGANO be disbarred, effective immediately, and that Ms name be stricken from the roll of attorneys; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by VINCENT PARAGANO pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.